COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-187-CV
 
IN RE JEFFREY D. WESTBROOK       
           
           
           
           
    RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION(1)
------------
       
The court has considered relator's petition for writ of mandamus and is of the
opinion that relief should be denied.  Accordingly, relator's petition for
writ of mandamus is denied.
 
                                                                       
PER CURIAM
 
PANEL B: WALKER, DAY, and LIVINGSTON, JJ.
DELIVERED: July 1, 2003

1. See Tex. R. App. P. 47.4.